Affirmed and Opinion Filed June 28, 2022




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00531-CV

KALAPANA YEDLAPALLI, INDIVIDUALLY AND AS NEXT FRIEND OF
   SRIVA YEDLAPALLI, AND KALYANI KANCHARIA, Appellants1
                           V.
              MAHALAKSHMI JALDU, Appellee

                   On Appeal from the 417th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 417-02746-2017

                             MEMORANDUM OPINION
                    Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Partida-Kipness
        Appellant Kalapana Yedlapalli, individually and as next friend of Sriva

Yedlapalli, and appellant Kalyani Kancharia appeal the trial court’s take-nothing

judgment, rendered on a jury verdict, on their negligence claims arising from an

automobile collision. In two issues, appellants contend (1) the trial court erred by

denying their directed verdict, and (2) the jury’s answer of “no” to the liability

question was against the great weight and preponderance of the evidence. We affirm.



    1
     Throughout the record, the parties and the trial court inconsistently spell Appellants’ names. In this
proceeding, we will use the spellings of the names as they appear in the trial court’s judgment.
                                 BACKGROUND

      On December 1, 2015, Kalapana Yedlapalli picked up her daughter and a

neighbor’s daughter from school in her minivan. Her sister, Kalyani Kancharia, and

Kancharia’s young son were in the car too. Yedlapalli was driving, Kancharia was

in the passenger seat, and the children were in the middle row of the minivan. After

leaving the carpool line, Yedlapalli made her way out of the neighborhood. While

stopped at a stop sign behind another vehicle, a minivan driven by appellee

Mahalakshmi Jaldu rear-ended Yedlapalli’s car.

      The women dispute how the accident happened. At trial, Yedlapalli explained

that the vehicle in front of her was stopped at the stop sign because children were

crossing the street, and the school crossing guard had stopped traffic. According to

Yedlapalli, she was looking in her rearview mirror to see and talk to the children in

the back seat when she saw Jaldu’s vehicle coming toward her and not slowing

down. Yedlapalli testified she saw Jaldu clearly and saw a cell phone in Jaldu’s hand

before the collision. Yedlapalli told the jury that she “immediately felt a sharp pain

in her neck” and her neck “was like a jolt” when Jaldu’s minivan collided with her

minivan. Yedlapalli’s daughter “complained about something in her shoulder

because she hit her shoulder” on the car seat where Kancharia’s son was seated.

Yedlapalli and Kancharia checked on the children and found no scratches or bruises

on them. When Yedlapalli got out of the minivan to speak with Jaldu, her daughter

also got out. But Yedlapalli got her daughter back into the vehicle and then spoke

                                         –2–
with Jaldu. Yedlapalli testified that Jaldu apologized, asked if she and the kids were

hurt, and “was also tensed about what happened.” Yedlapalli maintained she told

Jaldu that she had “a sharp pain” in her neck, but “that was it.”

      Jaldu, in contrast, asserted that she was at a full stop at the stop sign before

the accident. Jaldu testified that two vehicles were in front of her vehicle at the stop

sign, and both vehicles were stopped. Contrary to Yedlapalli’s account, Jaldu told

the jury there were no children crossing the street and the crossing guard was sitting

down on the side of the road. According to Jaldu, she was stopped behind Yedlapalli

“just [a] few seconds” before the crash. While she was stopped with her foot on the

brake, she saw a piece of paper on the floor between her seat and the passenger seat.

Jaldu testified she kept her left hand on the steering wheel and then bent down to

pick the paper up. As she bent down, her foot slipped off the brake and her vehicle

rolled into and tapped Yedlapalli’s vehicle. Jaldu told the jury that her foot was on the

brake right before the accident and her foot did not hit the gas. Neither Jaldu nor her

daughter were injured. After the collision, Jaldu got out of her minivan, helped

Yedlapalli get her daughter back in their vehicle, and spoke with Yedlapalli and

Kancharia. Jaldu maintained that Yedlapalli and Kancharia told her they “were fine”

and no one in their car was injured.

      The women both testified that the crossing guard checked on them and

everyone agreed there was no need to call the police. Jaldu recalled the crossing



                                          –3–
guard telling the women that they did not need to call the police “because it was a

minor accident.” The women exchanged contact information and left the scene.

      Yedlapalli and Kancharia filed suit against Jaldu on June 14, 2017, asserting

negligence. A jury trial was held in February 2020. On cross-examination,

appellants’ counsel asked Jaldu if she was “taking one hundred percent

responsibility for the crash on December 1st, 2015.” Jaldu agreed that her vehicle

hit Yedlapalli’s vehicle when her foot slipped from the brake and the car rolled. She

further testified that she remembered telling Yedlapalli at the scene that it was her

“mistake,” and she understands being responsible for the damage to the car. But

Jaldu refused to take responsibility for appellants’ purported injuries because

“everybody was completely fine” right after the accident. Jaldu told the jury she

thinks it is “very fishy” that appellants only sued after they went to doctors and

chiropractors and did not pay the medical bills.

      At the conclusion of the evidence, appellants moved for directed verdict on

liability based on what they categorized as Jaldu taking one hundred percent

responsibility for the accident. The trial court denied the motion for directed verdict.

The court charged the jury, the parties presented closing arguments, and the jury

retired to deliberate. The jury answered “no” to whether the negligence, if any, of

Jaldu proximately caused the occurrence in question. The trial court signed a take

nothing judgment in accordance with the verdict. Appellants filed a motion for new

trial, which was overruled by operation of law, and this appeal followed.

                                          –4–
                           STANDARDS OF REVIEW

      In their first issue, appellants challenge the trial court’s denial of their motion

for directed verdict. The standard of review for a ruling on a motion for directed

verdict is a legal sufficiency or “no evidence” standard of review. L.G. Ins. Mgmt.

Servs., L.P. v. Leick, 378 S.W.3d 632, 642 (Tex. App.—Dallas 2012, pet. denied).

In reviewing the legal sufficiency of the evidence, we must determine whether the

nonmovant produced more than a scintilla of probative evidence to raise a fact issue

on the material questions presented. Id. In such a review, an appellate court considers

all the evidence in a light most favorable to the nonmovant and resolves all

reasonable inferences that arise from the evidence admitted at the trial in the

nonmovant’s favor. See King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–51

(Tex. 2003).

      In their second issue, appellants complain the evidence was factually

insufficient to support the jury’s finding that Jaldu’s negligence, if any, did not

proximately cause the occurrence in question. To establish a lack of factually

sufficient evidence, appellants must demonstrate the finding is against the great

weight and preponderance of the evidence presented at trial. See Dow Chem. Co. v.

Francis, 46 S.W.3d 237, 242 (Tex. 2001) (party attacking factual sufficiency of

evidence supporting adverse finding on which it had burden of proof must

demonstrate that finding is against great weight and preponderance of evidence).

“The court of appeals must consider and weigh all of the evidence, and can set aside

                                          –5–
a verdict only if the evidence is so weak or if the finding is so against the great weight

and preponderance of the evidence that it is clearly wrong and unjust.” Id. “Jurors

are the sole judges of the credibility of the witnesses and the weight to give their

testimony.” City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005). Jurors “may

choose to believe one witness and disbelieve another.” Id. As it is the jurors’ role to

resolve conflicts in the evidence, our review assumes that they did so in a manner

consistent with their verdict. Id. at 820; Capcor at KirbyMain, L.L.C. v. Moody Nat’l

Kirby Houston S, L.L.C., 509 S.W.3d 379, 384–85 (Tex. App.—Houston [1st Dist.]

2014, no pet.).

                                APPLICABLE LAW

       To prevail on their negligence cause of action against Jaldu, appellants had to

establish the existence of a duty, a breach of that duty, and damages proximately

caused by the breach. W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005). To

establish breach of duty, the plaintiff must show either that the defendant did

something an ordinarily prudent person exercising ordinary care would not have

done under the particular circumstances or that the defendant failed to do something

that an ordinarily prudent person would have done in the exercise of ordinary care.

Douglas v. Aguilar, 599 S.W.3d 105, 108 (Tex. App.—Houston [14th Dist.] 2020,

no pet.).

       “The occurrence of an accident or a collision is not of itself evidence of

negligence.” Smith v. Cent. Freight Lines, Inc., 774 S.W.2d 411, 412 (Tex. App.—

                                          –6–
Houston [14th Dist.] 1989, writ denied). Proof that the defendant’s vehicle rear-

ended the plaintiff’s vehicle does not establish negligence as a matter of law. Id.

Rather, the plaintiff must prove that the defendant’s specific acts were negligent, and

that they proximately caused the plaintiff’s damages. Id.

                                     ANALYSIS

       Appellants bring two issues on appeal. First, they contend the trial court erred

by denying their motion for directed verdict. Second, they assert the evidence was

factually insufficient to support the jury’s finding that Jaldu’s conduct was not

negligent and did not proximately cause the occurrence in question. We address each

issue in turn.

I.     Denial of directed verdict

       At the close of evidence, appellants’ counsel moved for directed verdict,

arguing as follows:

       The only thing I would say, now that the defendant has accepted a
       hundred percent responsibility for the crash, that the plaintiff’s [sic]
       move for a directed verdict on liability.

In response, Jaldu’s counsel maintained the issue of liability should be an issue put

to the jury. The trial court denied the motion.

       Appellants based their directed-verdict argument on the following exchange

during the cross-examination of Jaldu:

       Q. I’m am [sic] asking you, Mrs. Jaldu, if you are taking one hundred
       percent responsibility for the crash on December 1st, 2015?



                                         –7–
A. I would not say crash, definitely my foot rolled off -- moved --
slipped from the brake when I was bending to pick up the sheet which
was in the middle of the seat --

Q. Let me --

A. -- the car; it rolled and tapped in front of the vehicle. You can see
from the picture which the plaintiff showed.

      ....

Q. Are you taking one hundred percent responsibility for the incident
on 12/1/2015, where your minivan ran into the back of my client’s
minivan?

A. Yeah. It went and hit and I remember getting down and telling her
it was my mistake. When I was picking up the sheet, my foot slipped
from the back -- the brakes, and it hit your vehicle, yes.

Q. So that’s a yes you’re taking one hundred percent responsibility?

A. For that sentence, like I said, for that, yes.

Q. Okay. Do you feel, since you’ve taken responsibility for the
incident, that you should be responsible for the damages you caused to
the plaintiffs?

A. For the car, I understand, but the plaintiff going to chiropractor the
third day when she said that nothing hurt her -- she was, everybody was
completely fine, that seems very fishy to me.

Q. So is that a no?

A. So I cannot take responsibility for the injuries caused later for them
in 2016 or '17, when I heard about that they were suing me. Until then
I did not know that this all -- this had happened. So they went and
shopped for a chiropractor, doctor, whatever, whom they haven't even
paid.

       When I go to doctors, if I don’t pay them, they send me notice
because -- because if I don’t pay, the credit score goes down or the
collection -- whomever collects, they send a notice that, you know, you
haven’t paid. I don’t understand after five years they haven’t paid.
Who is sending them? I don’t understand.

                                   –8–
            How -- how are they sure that 2015, from then -- 2020, somebody
      is going to pay them? If it is family, I understand. Friends I,
      understand.

            I don’t think so they are friends or family, I feel they have a
      motive behind it, and they have a plan I -- I believe that.

On appeal, appellants reurge their position that the question of negligence should not

have gone to the jury because Jaldu assumed one hundred percent responsibility for

the accident. We disagree.

      Jaldu’s statements acknowledging that her foot slid off of the brake and her

vehicle then hit Yedlapalli’s vehicle are not conclusive evidence that she breached

the duty of ordinary care. See, e.g., Jowdy v. Rossi, No. 01-19-00715-CV, 2021 WL

2793474, at *4 (Tex. App.—Houston [1st Dist.] July 6, 2021, no pet.) (mem. op.)

(“Rossi’s admission that she was responsible for the crash because she was driving

is an admission that she struck Jowdy’s vehicle, but it is not an admission of

negligence.”); see also In re Ybarra, No. 04-17-00245-CV, 2017 WL 4655347, *4

(Tex. App.—San Antonio Oct. 18, 2017, orig. proceeding) (mem. op.) (holding that

defendant’s “testimony and pre-trial statements that he was responsible for the

accident do not constitute an admission of negligence”); see Benavente v. Granger,

312 S.W.3d 745, 749–50 (Tex. App.—Houston [1st Dist.] 2009, no pet.)

(defendant’s testimony that he ran into plaintiff’s car did not establish negligence as

a matter of law).

      Moreover, when a driver shows “some care,” then the question of negligence

is a question of fact for the jury even if the driver does not deny the accident was her
                                          –9–
fault. Douglas, 599 S.W.3d at 108; Cnty. of Dallas v. Poston, 104 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.) (“when the driver exercises some degree of care,

it becomes an issue of fact as to whether the driver’s conduct was negligent.”). In

such cases, the trial court does not err by denying a directed verdict. Douglas, 599

S.W.3d at 108, 109.

      The Douglas opinion is instructive. In that case, Douglas was driving on the

highway when she tried to change from the left lane to the right lane. Douglas, 599

S.W.3d at 107. She checked her rearview mirror and both side mirrors, activated her

turn signal, and began to move lanes. Id. Douglas did not see another vehicle when

she checked her mirrors. Id. When Douglas started to move lanes, she hit the car

next to her, which was driven by Aguilar. Id.

      Aguilar sued Douglas and moved for directed verdict at trial based on

Douglas’s testimony that she did not dispute her responsibility for the accident. Id.

at 108. Douglas did, however, maintain that she used ordinary care by checking her

mirrors and that Aguilar was not in the lane when she did so. Id. at 109. The trial

court granted Aquilar’s motion for directed verdict and entered “Yes” as the answer

to the jury charge’s negligence question. Id. at 108. The court of appeals reversed,

holding that a directed verdict was not proper because there was some evidence “that

Douglas did what a person of ordinary prudence would have done under the same or

similar circumstances. ” Id. at 109. Further, “the jury could have reasonably believed

that despite Douglas’s acceptance of responsibility she drove in a reasonable manner

                                        –10–
and did not act negligently” or that she did not drive responsibly and was negligent

in failing to yield the right-of-way. Id. at 109. Under those facts, her negligence was

a question of fact for the jury and not proven as a matter of law. Id. at 110.

      We find this analysis equally applicable here. Jaldu’s acceptance of

responsibility, standing alone, did not establish her negligence as a matter of law.

See, e.g., Douglas, 599 S.W.3d at 110; see also Jowdy, 2021 WL 2793474, at *4; In

re Ybarra, 2017 WL 4655347, *4. Moreover, Jaldu contested liability by filing a

general denial and maintained throughout trial her lack of liability for appellants’

alleged personal injuries and accompanying damages See Estrada v. Dillon, 44

S.W.3d 558, 562 (Tex. 2001) (if a party files a general denial in the trial court, that

pleading puts a plaintiff to his or her proof on all issues, including liability.). Jaldu

testified that when she reached down to pick up the paper, she was at a complete

stop a safe distance behind Yedlapalli with her foot on the brake. That testimony

provided some evidence that Jaldu did what a person of ordinary prudence would

have done under the same or similar circumstances. Under these facts, the question

of negligence was one for the jury and was not established as a matter of law. See

Douglas, 599 S.W.3d at 110.

      Appellants urge this Court against following Douglas, arguing that it was

wrongly decided and conflicts with the Fourteenth Court’s prior opinion in Ginn v.

Pierce, 595 S.W.3d 762 (Tex. App.—Houston [14th Dist.] 2019, pet. denied). This



                                         –11–
assertion is unavailing because we find Douglas persuasive and Ginn distinguishable

from Douglas and the case at bar.

      In Ginn, the parties came to a stop on a road that was blocked by an accident.

595 S.W.3d at 765. Pierce stopped in front of Ginn, “but after one minute decided

he did not want to wait for the traffic jam to clear,” put his car in reverse, and backed

into Ginn’s car. Id. at 767. Ginn sued Pierce for negligence. Id. at 765. At trial, Ginn

testified that he was parked a car’s length behind Pierce and honked as soon as Pierce

began reversing. Id. at 767. Ginn stated that Pierce told him after the accident that

Pierce had not looked in his mirrors. Id. Pierce insisted at trial, however, that he

checked his mirrors before reversing and Ginn’s vehicle must have been in his blind

spot. Id. Ginn moved for directed verdict, and the trial court denied the motion. Id.

at 765. The jury found Pierce was not negligent. Id.

      On appeal, the appellate court held that the trial court erred by denying the

motion for directed verdict because “no reasonable factfinder could find that Pierce

would not have seen Ginn’s vehicle if Pierce had used ordinary care in looking in

his rear-view mirror.” Ginn, 595 S.W.3d at 767–68. The court concluded “that the

trial evidence proved as a matter of law that (1) Pierce failed to use ordinary care in

backing up his truck; (2) if Pierce had used ordinary care, he would have seen Ginn’s

stationary vehicle and been able to avoid a collision with the vehicle; and (3) Pierce’s

negligence proximately caused the accident.” Id.



                                         –12–
      Our facts are distinguishable from those in Ginn because Jaldu, unlike Pierce,

did not make a conscious decision to move her car. Jaldu testified that she left her

foot on the brake when she reached for the paper but her foot slipped off the brake

unintentionally. Unlike Pierce, Jaldu took steps to remain at a complete stop. We

conclude that this testimony constituted at least a scintilla of evidence that raised a

fact question for the jury and did not establish her negligence as a matter of law. See,

e.g., Douglas, 599 S.W.3d at 109–110 (directed verdict not proper because there was

some evidence “that Douglas did what a person of ordinary prudence would have

done under the same or similar circumstances”); see also Schwartz v. Forest Pharm.,

Inc., 127 S.W.3d 118, 121–22 (Tex. App.—Houston [1st Dist.] 2003, pet. denied)

(driver’s testimony that her foot accidently slipped off of the brake after she dropped

a cold drink in her lap was factually sufficient to support finding that driver was not

negligent).

      Appellants further argue that a directed verdict was required here because

Jaldu did not assert an affirmative defense or otherwise claim that Yedlapalli was at

fault for the accident. But Jaldu was not required to assert an affirmative defense of

contributory negligence to deny that she was negligent. See Douglas, 599 S.W.3d at

110 (citing Davis v. Manning, 847 S.W.2d 446, 449 (Tex. App.—Houston [14th

Dist.] 1993, no writ) (“lack of negligence” is not an affirmative defense)). Jaldu’s

statements conceding some responsibility did not entitle appellants to a finding of

negligence as a matter of law. And, as discussed above, the record includes evidence

                                         –13–
from which a jury could reasonably determine Jaldu was not negligent. The trial

court, therefore, did not err by denying the motion for directed verdict. We overrule

appellants’ first issue.

II.    Sufficiency of the evidence to support finding of no negligence

       In their second issue, appellants contend the evidence is factually insufficient

to support the jury’s answer to Question No. 1 of the jury charge, which asked

whether “the negligence, if any, of [Jaldu] proximately cause the occurrence in

question?” The jury answered “no.” To establish a lack of factually sufficient

evidence to support that finding, appellants must demonstrate the finding is against

the great weight and preponderance of the evidence presented at trial. See Dow

Chem. Co., 46 S.W.3d at 242. We conclude appellants have failed to do so.

       Proof that a defendant’s vehicle rear-ended the plaintiff’s vehicle does not, by

itself, establish that the jury’s failure to find negligence is unsupported by factually

sufficient evidence. E.g., Schwartz, 127 S.W.3d at 121–22 (affirming jury’s finding

that driver was not negligent where driver testified she was at a complete stop at a

red light when her foot slipped off of the brake after she dropped a cold drink in her

lap). “To the contrary, plenty of courts have upheld a jury’s ‘no’ answer on this issue,

even in rear-end collision cases when the defendants made quasi-admissions of

fault.” Brooks v. Salazar, No. 14-19-00176-CV, 2020 WL 6737744, at *3 (Tex.

App.—Houston [14th Dist.] Nov. 17, 2020, no pet.) (mem. op.) (citing cases);

Jowdy, 2021 WL 2793474, at *4 (“Rossi’s admission that she was responsible for

                                         –14–
the crash because she was driving is an admission that she struck Jowdy’s vehicle,

but it is not an admission of negligence.”) (citing cases and noting that this is a jury

question).

      For example, Schwartz involved a rear-end collision similar to the one at issue

here. There, as here, the parties disagreed on how the collision occurred. Schwartz,

127 S.W.3d at 121–22. The plaintiff, Schwartz, testified that he was stopped at a red

light when the driver, Wilson-Woodcox, hit his car while travelling approximately

10 m.p.h. Id. at 121. Wilson-Woodcox, in contrast, testified that she was at a stop

before the collision and accidently lifted her foot off of the brake pedal when she

moved in her seat. Id. at 121–22. She told the jury that she jumped when she dropped

a cold beverage on her lap, which then caused her foot to come off the brake. Id. The

jury found the plaintiff suffered no damages proximately caused by the driver. Id. at

122. The court of appeals concluded the evidence was factually sufficient to support

the finding because the evidence was not so weak nor the finding so against the great

weight and preponderance of the evidence that it was clearly wrong and unjust. Id.

Although Schwartz presented evidence that was inconsistent with the jury’s finding,

the court reasoned that the jury, as the sole judge of the credibility of the witnesses

and the weight to be given their testimony, could resolve conflicts and

inconsistencies in the testimony of any one witness as well as the conflicting

testimony of different witnesses. Id. The court concluded there was more than a



                                         –15–
scintilla of evidence to support the finding that Schwartz did not suffer any injuries

proximately caused by Wilson-Woodcox and affirmed the judgment. Id.

      The same is true in this case. Here, as in Schwartz, the parties dispute how the

collision occurred. Yedlapalli testified that Jaldu was not stopped before the collision

but was, instead, driving toward the stop sign without slowing down while holding

her cell phone. Jaldu testified that she was stopped at the stop sign behind Yedlapalli

when she reached for a piece of paper and her foot slipped off the brake. The jury

was charged with judging the credibility of the witnesses and the weight to give their

testimony and was permitted to resolve conflicts and inconsistencies of any witness

as well as the conflicting testimony of different witnesses. Schwartz, 127 S.W.3d at

122; Klein v. Brown-Griffin Texaco Distribs., Inc., 562 S.W.2d 910, 911 (Tex. Civ.

App.—Amarillo 1978, writ ref’d n.r.e.) (in a rear-end collision, “[i]t was uniquely

within the jury’s province to determine whether plaintiff succeeded in proving

negligence by a preponderance of the evidence.”). With rear-end collisions,

“standards of ordinary care cannot be fixed with any degree of certainty but must be

left in large measure to the trier of the facts.” Neese v. Dietz, 845 S.W.2d 311, 314

(Tex. App.—Houston [1st Dist.] 1992, writ denied) (quoting Gaitan v. Reyes

Salvatierra, 485 S.W.2d 602, 604 (Tex. Civ. App.—San Antonio 1972, no writ)).

“The jury is not only the judge of the facts and circumstances proven, but may also

draw reasonable inferences and deductions from the evidence adduced before it.” Id.



                                         –16–
Conflicts in the witnesses’ testimony present credibility questions for the jury to

resolve. Id. at 314–15.

      Moreover, as discussed in relation to the denial of appellants’ motion for

directed verdict, the mere occurrence of a rear-end accident does not establish

negligence as a matter of law. Douglas, 599 S.W.3d at 109–110; Cent. Freight Lines,

774 S.W.2d at 412. “And it is neither impossible nor automatically invalid for a jury

to determine that neither driver in a rear-end accident committed negligence.”

Gaskey v. One Source Sec. & Found, No. 14-07-00850-CV, 2009 WL 7047692, at

*3 (Tex. App.—Houston [14th Dist.] June 18, 2009, no pet.) (mem. op.); Brooks,

2020 WL 6737744, at *3 (“Car accidents can happen without the negligence of any

party.”). Whether a rear-end collision resulted from negligence depends on all the

facts and circumstances of the particular case. Pearson v. DeBoer, Inc., 99 S.W.3d

273, 276 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.) “A rear-end collision

may be some evidence of negligence of the rear-ending driver, but it does not

constitute conclusive proof.” P.A.M. Transp., Inc. v. Stevens Transp., Inc., No. 05-

12-01031-CV, 2013 WL 3948880, at *2 (Tex. App.—Dallas July 31, 2013, no pet.)

(mem. op.) (internal citations omitted).

      In the face of conflicting evidence, the jury may have believed Jaldu and

concluded she acted as a reasonably prudent person would have acted in the same or

similar circumstance. Or the jury may have simply believed appellants failed to

prove by a preponderance of the evidence that either driver was negligent.

                                           –17–
Regardless of the jury’s reasoning and considering all of the evidence, we hold that

the jury’s finding of no negligence was not so contrary to the great weight and

preponderance of the evidence that it was clearly wrong and unjust. See Benavente,

312 S.W.3d at 747, 749–50 (factually sufficient evidence to support the jury’s “no”

answer regarding negligence of a driver who rear-ended a stopped car although the

driver admitted to being distracted by looking at a yellow Lamborghini); see also

Schwartz, 127 S.W.3d at 122 (driver not negligent for mistakenly removing foot

from the brake and causing vehicle to collide with vehicle in front of her).

      We therefore conclude the evidence was factually sufficient to support the

jury’s answer to Question No. 1. We overrule appellants’ second issue.

                                  CONCLUSION

      Under this record, we conclude the trial court did not err by denying

appellants’ motion for directed verdict, and the evidence was factually sufficient to

support the jury’s answer to the liability question. Accordingly, we overrule

appellants’ issues and affirm the trial court’s judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

200531F.P05




                                        –18–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

KALAPANA YEDLAPALLI,                           On Appeal from the 417th Judicial
INDIVIDUALLY AND AS NEXT                       District Court, Collin County, Texas
FRIEND OF SRIVA YEDLAPALLI,                    Trial Court Cause No. 417-02746-
AND KALYANI KANCHARIA,                         2017.
Appellant                                      Opinion delivered by Justice Partida-
                                               Kipness. Justices Myers and Carlyle
No. 05-20-00531-CV           V.                participating.

MAHALAKSHMI JALDU, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee MAHALAKSHMI JALDU recover her costs
of this appeal from appellants KALAPANA YEDLAPALLI, INDIVIDUALLY
AND AS NEXT FRIEND OF SRIVA YEDLAPALLI, AND KALYANI
KANCHARIA.


Judgment entered this 28th day of June 2022.




                                        –19–